MR. JUSTICE SHEEHY
dissenting.
The majority opinion turns on the narrow issue that the District Court improperly admitted evidence that following the accident, the Highway Department installed a guardrail where plaintiff’s automobile left the highway.
The majority opinion does not take into account the theory of defense advanced by the State during the trial, and the theory of recovery advanced by the plaintiff. It was the theory of the State that the highway was constructed in accordance with acceptable standards of the year 1967, when the original highway was built. The theory of the plaintiff was that the State had a duty to upgrade the safety standards of the highway by reason of experience after the highway was constructed; that the State had determined that in *85this case a guardrail should be constructed; and that the State negligently failed to install a guardrail which might have prevented the fatalities and other injuries here.
A further státement of the facts is necessary to understand the precise issue that was submitted to the jury.
Oh November 29, 1974, the Cechs, Richard, the father, Arlene, the mother, and children Bruce, Kerry and Kelly were traveling west on Interstate 90, 11 miles west of Whitehall on a section of roadway called Cottonwood Hill near mile marker 259.8. Richard Cech was driving the automobile. The automobile, at a speed of 60 miles per hour (taking the evidence at its worst for the driver) passed from a dry section of the highway to an icy section on a shaded curve. The automobile went into a skid and the driver lost control. The automobile left the roadway, traveling to its right, off the highway, across a downsloping, icy plateau called a “recovery area” toward a deep ravine, into which the automobile rolled approximately 400 feet. The recovery area was grassy, covered by three to four inches of crusted snow.
At the time of the accident, guardrails protected this particular curve except for a portion of the curve approximately 600 feet in length. Through this gap of guardrail, the Cech traveled through the recovery area. The evidence showed that the automobile skidded 84 feet 2 inches on the oil mat of the highway, 378 feet 1 inch on the recovery area, and thence over the edge of the recovery area into the ravine where presumably the injuries occurred.
This section of the interstate was designed during the mid-1960’s by the State Highway Department. The construction contract was let in 1968 and the four lane interstate was opened to the traveling public in the fall of 1970.
It was the contention of the State throughout the trial, that the design of the highway and guardrails or lack of guardrails was proper. The State contended there was a “recovery area” at the place of the gap in the guardrail; that this recovery area was safer for vehicles leaving the highway than was a guardrail; and the *86presence of a guardrail where the gap existed would not have prevented the accident to the Cech automobile.
It was the contention of the plaintiff, and his evidence tended to prove, that after this portion of the interstate had been completed, the State had notice that this particular section of the roadway was dangerous when icy; that ice always accumulated during the winter months; that the lack of guardrail permitted vehicles to stray out upon the grassy slope designated as the “recovery area”; and that vehicles going out upon the recovery area would be unable to stop on the slope, and would go into the deep ravine. Further, plaintiff contended that while a guardrail would not have prevented the accident, it would have prevented the injuries which the Cechs received.
The State also contended that as an economic choice in the original design of the highway, and later maintaining it, the cost of guardrails as compared to the cost of providing a recovery area was a factor in its decision.
A look at the testimony will demonstrate the kind of evidence that was adduced by the State in support of its theory. David S. Johnson was called by the State. He is a professional engineer for the Highway Department. At the time of the trial he was the super; visor of engineering specialties for the Department.
Mr. Johnson testified:
“Q. Now with regard to the second page of Defendant’s Exhibit I, would you look at that page of the document and tell me if you in your review of the design of this highway, and possibly [sic] others, for the State of Montana, would follow the information provided on that document? A. Yes, we would use this.
“Q. Generally what does that information relate to? A. It relates to the providing of clear recovery areas wherever you can on a highway.
“Q. Does it make a distinction in that document with regard to the median as opposed to the shoulder of the road recovery areas? A. Well, I don’t see a reference to median in here, just offhand.
*87\‘Q. So it would be safe to say that that applies to recovery areas along the shoulders of interstate highways? A. Yes, I think so.
“Q. As a designer, and based upon your education and your experience in that field, is there a preference that you follow with regard to shoulder of the road areas, a preference that you take of recovery area over guardrail? A. Well, it’s always better to have a clear space where a vehicle can recover as opposed to having a guardrail, which is something that a vehicle can run into.
“Q. Do you consider, as a designer, that guardrail is a hazard? A. Oh, definitely.
“Q. In your design of interstate highways would you prefer to have a recovery area built or a guardrail built. A. Well, as a designer, and as a driver, I would rather have the recovery area.
“Q. All right. On this area of Cottonwood Hill is there in the design of the interstate highway a design of recovery area? A. Yes, there is.” (Emphasis added.)
In another instance, Ronald J. Hensen also testified for the State. He is a consulting engineer from Boulder, Colorado:
“Q. Do you have a term that you use in describing such an area on the shoulder of the road? A. Where they have been dressed down, such as in this particular area, they are referred to as a secondary recovery area.
“Q. Is the use of a secondary recovery area an accepted practice in protecting a vehicle as it leaves the traveled way? A. Yes, it is.
“Q. And is that method, the use of a recovery area, a primary or secondary safety feature with regard to protection on the shoulders? A. Well, it’s the primary objective in roadway design to provide a recovery area wherever possible, such that a vehicle which inadvertently leaves the road has an opportunity to get itself back under control without impacting either another vehicle or a fixed object.
“Q. Is guardrail used for the protection at the shoulders of the road when a vehicle leaves the traveled way? A. Guardrail is used in design as a secondary solution where the physical space *88cannot be provided. That is, where the topography is such that to provide additional space out there would be prohibitive in terms of total cost.
“Q. Now, are you suggesting that there are economic considerations for the use of recovery areas, as opposed to guardrail? A. Well, there are economic considerations in the design of roadways. And the basic economics of this, there has to be some trade off between how many miles of roadway can be improved versus how safe they can be made. The ultimate end of it is on one end you merely provide space for a vehicle to move, and on the opposite end you make it crash proof such that no matter what a driver would do he would be protected from himself.” (Emphasis added.)
The foregoing evidence demonstrates the posture of the State, that recovery areas were safer than guardrails, more economical, and within the standards. In contrast to that evidence, the plaintiff produced an interoffice memorandum dated December 10, 1974, in which the manager of the traffic unit of the Highway Department reported to the Administrator of the Highway Department in part as follows:
“. . . We have made an accident analysis run from the H.I.S. System and according to the information obtained, there have been five accidents (plus these two) which have happened in this area in the time period of January 1, 1972 to November 11, 1974. The exact location of these accidents is in the westbound lane, milepost 259.9.
“This area has a shaded spot which gets very slippery at times in the winter. When vehicles lose control and go into the ditch they are in trouble because they can slide behind the shoulder guardrail and into a hole which is at least 100 feet deep. This situation could very easily be fixed by adding about 600 feet of guardrail which would connect to the guardrail on both ends. There is now a safety project which is under construction in this area and guardrail is bid at $2.75 a foot. Therefore, we feel this guardrail should be added to the project.”
The evidence also showed that eventually the 600 feet of guard*89rail was installed by the Department, after the Cech accident at a cost to the State of approximately $145, disregarding the federal contribution.
How, in the light of the foregoing testimony, can the majority state that there is no issue of feasibility nor of impeachment which would permit evidence of the subsequent remedial measures taken by the State in installing the guardrail?
In Raybell v. State (1972), 6 Wash.App. 795, 496 P.2d 559, the Washington court found the duty applying to a municipality to maintain adequate protective barriers where such barriers are shown to be practical and feasible. The court commented that the feasibility of such a guardrail was shown by the fact that the State later installed one in the location of the accident.
The interdepartmental memorandum, which we have quoted said the dangerous situation “could very easily be fixed” by adding about 600 feet of guardrail. This is further proof of feasibility.
Under Rule 407, Mont.R.Evid., the subsequent installation was also admissible for impeachment. The State contended that the so-called recovery area was preferable to guardrail and its experts contended that the absence of a guardrail conformed in every way with acceptable standards so as to refute negligence. They also indicated that economically the recovery areas were preferable to guardrails. We have earlier decided in Lawlor v. County of Flathead (1978), 177 Mont. 508, 582 P.2d 751, that repair of a chuckhole by the county two days after an accident occurred was admissible to establish feasibility of repair, and to impeach the testimony given by a county road foreman.
The point on which this decision turns should be governed by the appellate rule that the question of admissibility of evidence must in every case be left largely to the sound discretion of the trial court, subject to review only in case of manifest abuse. Gunderson v. Brewster (1970), 154 Mont. 405, 466 P.2d 589.
I would sustain the judgments.
MR. JUSTICE DALY concurs in the dissent.